IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 108,394

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                  ISAAC D. WILLIAMS JR.,
                                        Appellant.


                              SYLLABUS BY THE COURT

1.
       Appellate courts review sufficiency of evidence claims in a criminal case to
determine whether a rational fact-finder could have found the defendant guilty beyond a
reasonable doubt. In making this determination, appellate courts view the evidence in the
light most favorable to the State, which means the court does not reweigh evidence,
resolve evidentiary conflicts, or make determinations regarding witness credibility.


2.
       Inconsistent jury verdicts are not unconstitutional; they can simply be the product
of a jury's mistake, compromise, or lenity and should not necessarily be interpreted as a
windfall to the State at a defendant's expense. But relief may be appropriate where a
guilty verdict on one count logically excludes a finding of guilt on the other—in other
words, where the verdicts are mutually exclusive.


3.
       Mutually exclusive verdicts include: (1) those that are a legal impossibility, such
as guilty verdicts on both a greater and its lesser included offense and (2) those that
purport to establish a defendant's guilt for two separate and distinct criminal offenses, the
                                              1
nature of which are such that guilt of one necessarily excludes guilt of the other—that is,
when a conviction as to one of the crimes negates an element of the other.


4.
       The elements of aggravated burglary under K.S.A. 2011 Supp. 21-5807(b) and
domestic battery under K.S.A. 2011 Supp. 21-5414 do not negate each other.


5.
       An instruction that includes a factual determination made by the district court
invades the province of the jury as the fact-finder and violates a defendant's rights to have
the jury determine his or her guilt or innocence.


6.
       A jury instruction stating that the State must prove a defendant used a deadly
weapon and informing the jury of the object that the State has alleged to be the deadly
weapon by saying, "used a deadly weapon, a baseball bat," does not invade the province
of the jury.


7.
       Assault and battery are lesser included offenses of aggravated assault and
aggravated battery, respectively. Thus, if sufficient evidence of all of the elements of the
greater offense has been presented by the State, then evidence of the elements of the
lesser included offense has necessarily been presented. Accordingly, an instruction on the
lesser included offense is legally and factually appropriate and should be given by the
district court. But when a defendant failed to object during the trial to the district court's
failure to give the lesser included offense instruction, the defendant must demonstrate
that the failure was clearly erroneous by firmly convincing the appellate court that the
giving of the instruction would have made a difference in the verdict. In a case with
                                               2
overwhelming evidence of the elements of the greater offenses, the district court's failure
to give lesser included offense instructions was not clearly erroneous.


8.
        Kansas' aggravated battery statute, K.S.A. 2011 Supp. 21-5413(b)(1)(B), requires
the battery be one where great bodily harm can be inflicted. That requirement is not
unconstitutionally vague.


9.
        In conducting a cumulative error analysis, an appellate court aggregates all errors
and, even though those errors would individually be considered harmless, analyzes
whether their cumulative effect on the outcome of the trial is such that collectively they
cannot be determined to be harmless. If any of the errors being aggregated are
constitutional in nature, the cumulative error must be harmless beyond a reasonable
doubt. In making the assessment of whether the cumulative errors are harmless, an
appellate court examines the errors in the context of the record as a whole considering
how the district court dealt with the errors as they arose (including the efficacy, or lack of
efficacy, of any remedial efforts); the nature and number of errors committed and their
interrelationship, if any; and the strength of the evidence.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed December 4,
2015. Appeal from Sedgwick District Court; TERRY L. PULLMAN, judge. Opinion filed November 30,
2018. Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district
court is affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, argued the cause and was on the
briefs for appellant.




                                                     3
        Matt J. Maloney, assistant district attorney, argued the cause, and Marc Bennett, district attorney,
and Derek Schmidt, attorney general, were with him on the brief for appellee.


The opinion of the court was delivered by


        LUCKERT, J.: Isaac D. Williams Jr. raises six challenges to his convictions for
aggravated burglary, aggravated battery, aggravated assault, and domestic battery. We
reject his challenges and hold:


        1. Sufficient evidence supports Williams' aggravated burglary conviction
            because, when we view the record in the light most favorable to the State, it
            contains sufficient evidence for a rational fact-finder to conclude beyond a
            reasonable doubt that Williams entered the victim's dwelling without authority;


        2. Williams' convictions for aggravated burglary and domestic battery are not
            mutually exclusive or logically inconsistent because the elements of one
            offense do not nullify those of the other and the jury could have been
            convinced beyond a reasonable doubt that Williams lacked authority to enter
            the victim's home—a necessary element of aggravated burglary—while also
            being convinced beyond a reasonable doubt that he had committed battery
            against someone with whom he was living or with whom he had previously
            lived;


        3. The district court did not invade the province of the jury when it instructed the
            jury that the State had to prove Williams committed aggravated assault by
            using "a deadly weapon, a baseball bat" because the instructions, when read as
            a whole, left for the jury's consideration whether the bat was calculated or
            likely to produce death or serious injury;

                                                     4
      4. Under the facts of this case, the district court erred by failing to instruct on
          assault as a lesser included offense of aggravated assault and on battery as a
          lesser included offense of aggravated battery, but neither error was clear error
          requiring reversal of Williams' aggravated assault or aggravated battery
          convictions;

      5. Kansas' aggravated battery statute, K.S.A. 2011 Supp. 21-5413(b)(1)(B),
          requires the battery be one where great bodily harm "can be inflicted," and that
          requirement is not unconstitutionally vague; and

      6. Cumulative error did not deprive Williams of a fair trial.


                           FACTS AND PROCEDURAL HISTORY


      On July 24, 2011, Williams called Tanya R. Robinson and told her he planned to
come to her residence after work. Robinson discouraged Williams from coming over, and
an argument ensued. Despite Robinson's discouragement, Williams showed up at
Robinson's home. He knocked on the door, but Robinson did not answer. He continued
knocking for "a long period of time." Robinson finally went to the door, but she did not
let Williams enter. After a verbal exchange, Williams walked away and Robinson locked
the door. Williams soon returned and began pounding on the door. Robinson was talking
on the phone with a friend, who could hear Williams' pounding. Williams then broke a
glass pane on the door and forced it open.


      Williams entered the house, grabbed Robinson, strangled her, and "head-butted"
her by hitting his head on her forehead. He then picked up a baseball bat she kept by the
front door for protection. He held the bat above his head and threatened to hit Robinson


                                             5
and damage her possessions. Robinson fled through the front door. Robinson's friend,
who had remained on the phone, called 911.


       Police soon arrived. They observed marks on Robinson's neck consistent with
strangulation. Officers questioned Robinson about her relationship with Williams. She
said they were dating and Williams sometimes spent the night. Williams told the officers
he had lived with Robinson for about two weeks. But a search of the home revealed items
consistent only with an overnight stay—a shaving kit and one change of clothes.
Williams told officers he received mail at a different address.


       Witnesses testified at trial that Williams and Robinson had purchased furniture
and appliances together, and Williams had placed the electricity and water services at the
address in his name. These utilities were turned on about two weeks before the crimes
were committed, which coincides with Williams' statements to the police that he had
lived with Robinson for two weeks.


       The State charged Williams with aggravated burglary, aggravated battery,
aggravated assault, domestic battery, and criminal trespass. The jury convicted him of all
charges except criminal trespass, and the district court sentenced him to 142 months'
imprisonment. The Court of Appeals affirmed his convictions. See State v. Williams, No.
108,394, 2015 WL 8174299 (Kan. App. 2015) (unpublished opinion). We granted
Williams' petition for review. Our jurisdiction is proper under K.S.A. 2017 Supp. 20-
3018(b) (petition for review of Court of Appeals decision).


                                        ANALYSIS


       Williams raises seven issues. We have reordered his issues and combined two
lesser included offense issues for our analysis. As reordered and combined, Williams
                                             6
argues: (1) The State failed to present sufficient evidence to support his aggravated
burglary conviction; (2) his convictions for aggravated burglary and domestic battery are
mutually exclusive; (3) the district court erroneously instructed the jury on aggravated
assault when it told the jury the State had to prove Williams used "a deadly weapon, a
baseball bat"; (4) the district court erred in failing to instruct the jury on the lesser
included offenses of assault and battery; (5) Kansas' aggravated battery statute, K.S.A.
2011 Supp. 21-5413(b)(1)(B), is unconstitutionally vague; and (6) cumulative error
deprived him of a fair trial. We reject each argument.


1.     Sufficient evidence supports Williams' conviction for aggravated burglary.


       Williams argues there was insufficient evidence to support his aggravated burglary
conviction. Our standard for reviewing this claim is well-settled: Appellate courts review
sufficiency claims in a criminal case to determine whether "'a rational factfinder could
have found the defendant guilty beyond a reasonable doubt.'" State v. Dunn, 304 Kan.
773, 821, 375 P.3d 332 (2016). In making this determination, appellate courts view the
evidence in the light most favorable to the State, which means the court "'does not
reweigh evidence, resolve evidentiary conflicts, or make determinations regarding
witness credibility.' [Citations omitted.]" 304 Kan. at 822.


       We apply that standard to Williams' argument that the State failed to prove the
offense of aggravated burglary. Aggravated burglary is defined as "without authority,
entering into or remaining within any building . . . in which there is a human being with
intent to commit a felony, theft or sexual battery therein." K.S.A. 2011 Supp. 21-5807(b).
Williams argues the State failed to prove he lacked authority to enter the residence
because he was living or had previously lived there and previously even had a key. Given
these facts, he argues the State had to prove he had established a new residence in order
to prove he no longer had the authority to enter the residence. He asserts it was not
                                                7
enough to show Robinson did not want him to enter the residence and had taken away his
key. To support his argument he states that "the authority to enter is a property right tied
to the status of one's residence." He then argues "the state's laws of residence take on a
legal meaning" and, in Kansas, a change in residency requires "'not only physical or
bodily presence in the new location, but also the intention to abandon the old residence
and adopt another in the new location.' K.S.A. 77-201."


       Williams appears to quote from K.S.A. 77-201 to support his argument. But that
statute does not include the quoted language. K.S.A. 77-201 relates to the construction of
statutes and includes definitions of terms often used throughout various statutory codes. It
defines "[r]esidence" to mean "the place which is adopted by a person as the person's
place of habitation and to which, whenever the person is absent, the person has the
intention of returning." K.S.A. 77-201, Twenty-third. The statute also provides some
guidance for determining residence: "When a person eats at one place and sleeps at
another, the place where the person sleeps shall be considered the person's residence."
K.S.A. 77-201, Twenty-third. This statute does not, on its face, support Williams'
contention that the State had to prove his intent to abandon Robinson's home as his
residence and to adopt a new residence. And he cites no authority for his assertion that
"the authority to enter is a property right tied to the status of one's residence." Failure to
support a point with pertinent authority or show why it is sound despite a lack of
supporting authority or in the face of contrary authority is like failing to brief the issue.
See State v. Murray, 302 Kan. 478, 486, 353 P.3d 1158 (2015).


       More significantly, the aggravated burglary statute does not require the State to
prove (or disprove) a burglar's residence. Instead, the State needs to prove the burglar
lacked authority to enter or remain in the residence. See K.S.A. 2011 Supp. 21-5807(b).
As the Court of Appeals stated: "The State only needs to present enough evidence to
prove each element of the crime, as prescribed by statute." Williams, 2015 WL 8174299,
                                               8
at *4 (citing In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 [1970];
State v. Rupert, 247 Kan. 512, 514-15, 802 P.2d 511 [1990]). Thus, Williams "requires
too much." 2015 WL 8174299, at *4.


       The Court of Appeals also pointed out that this court has not stated a test for
determining whether a person enters or remains in a home "without authority," as that
phrase is used in the aggravated burglary statute. 2015 WL 8174299, at *5. But such a test
is hard to devise because the determination is fact-specific.


       Generally, social guests, even those sleeping at the residence, do not have property
rights in the residence. See State v. Talkington, 301 Kan. 453, 477, 345 P.3d 258 (2015)
(recognizing that social guests do not have property rights that can serve as a basis for
standing to object to a search). In the aggravated burglary context, this is significant
because someone with a property interest—as an owner or lessee, for example—has the
right to exclude others from the property. See Black's Law Dictionary 1410 (10th ed.
2014) (defining "property" as: "Collectively, the rights in a valued resource such as land,
chattel, or an intangible. It is common to describe property as a 'bundle of rights.' These
rights include the right to possess and use, the right to exclude, and the right to
transfer."). But the one with property rights might grant permission for the defendant to
enter or remain on the property, in which case the guest has authority and the State fails
to prove an aggravated burglary. See State v. Franklin, 280 Kan. 337, 345-46, 121 P.3d
447 (2005) (defendant testified she had permission to enter, stored her car in the home's
garage, and kept clothes in the home); State v. Harper, 246 Kan. 14, 19-20, 785 P.2d
1341 (1990) (defendant had been given keys to the building).


       The State presents a closer question when both the defendant and the victim have a
property interest. There, under the facts of some cases, we have held the State did not
prove a lack of authority. See State v. Vasquez, 287 Kan. 40, 59-60, 194 P.3d 563 (2008)
                                              9
(State failed to show defendant lacked authority to enter his home when wife had not
served a restraining order).


       Where, as here, the State did not present direct evidence about the property
interests of the two parties, a close question exists. Evidence established that Williams
might have a property interest in some furnishings and appliances, and he was paying
some utilities. But those facts do not establish that he had a property right in the
residence. Although we cannot look to direct evidence of Williams' property right in the
residence, there is circumstantial evidence that he lacked authority to enter the property.
A forcible entry has been one circumstance Kansas appellate courts have viewed as a
circumstances showing a defendant did not have authority to enter. See State v. Birth,
37 Kan. App. 2d 753, 776-77, 158 P.3d 345, rev. denied 284 Kan. 947 (2007) (victim's
testimony that the defendant had pushed his way into the home sufficient to uphold
aggravated burglary conviction even though the defendant testified he had been allowed
in); see also State v. King, 308 Kan. 16, 28, 417 P.3d 1073 (2018) ("'even the gravest
offense can be based entirely on circumstantial evidence and the inferences fairly
deducible therefrom.'") (quoting State v. Robinson, 306 Kan. 1012, 1023, 399 P.3d 194
[2017]).


       Here, the State presented circumstantial evidence that Robinson had to give
permission in order for Williams to enter and that Williams recognized or acquiesced in
her right to exclude him. Robinson testified that Williams did not live with her and she
had taken back his key a few days before the incident. This suggests she had the right to
give and revoke permission. Williams called and talked about dropping by, which
suggests he did not perceive he had a right to demand access to the residence. And
Robinson asked Williams not to come over on the night of the incident and refused to let
him in when he knocked on her door. Significantly, Williams did not try to enter, even
though the door was initially unlocked. Once Robinson answered the door, she told
                                              10
Williams to leave and then locked the door. When Williams returned, he broke the door
open to gain entry—evidently he did not have a key.


       Based on this evidence, a rational fact-finder could conclude beyond a reasonable
doubt that Williams entered the house without authority.


2.     Williams' convictions for aggravated burglary and domestic battery are not
       mutually exclusive.

       Williams also argues the jury reached inconsistent and mutually exclusive verdicts
when it convicted him of both aggravated burglary and domestic battery. He
acknowledges aggravated burglary and domestic battery "are not per se mutually
exclusive." But he argues the convictions are mutually exclusive under the facts of this
case. On the one hand, he points out that to prove aggravated burglary, the State had to
prove he entered Robinson's residence without authority. On the other hand, to prove
domestic battery the State had to prove he lived with or had previously lived with
Robinson. He argues these factual elements mean his aggravated burglary conviction
directly conflicts with his domestic battery conviction. His factual arguments overlap
those he made in the prior issue.


       As to his legal argument, Williams acknowledges that "[t]he United State Supreme
Court has repeatedly found that inconsistent jury verdicts are not unconstitutional."
Indeed, in United States v. Powell, 469 U.S. 57, 105 S. Ct. 471, 83 L. Ed. 2d 461 (1984),
the United States Supreme Court reaffirmed its long-standing holding that "'[c]onsistency
in the verdict is not necessary.'" Powell, 469 U.S. at 62 (quoting Dunn v. United States,
284 U.S. 390, 393, 52 S. Ct. 189, 76 L. Ed. 356 [1932]). Applying that holding, the Court
held a jury's acquittal of a defendant on charges for conspiracy to possess cocaine with
intent to distribute and possession of cocaine with intent to distribute did not require
reversal of her convictions of using a telephone to facilitate those offenses. The Court
                                             11
reasoned, in part: "'The most that can be said . . . is that the verdict shows that either in
the acquittal or the conviction the jury did not speak their real conclusions, but that does
not show that they were not convinced of the defendant's guilt.'" 469 U.S. at 64-65
(quoting Dunn, 284 U.S. at 393). The Court pointed out that inconsistent verdicts could
be the product of a jury's "mistake, compromise, or lenity" and "should not necessarily be
interpreted as a windfall to the Government at the defendant's expense." 469 U.S. at 65.


       Williams relies on one sentence from Powell to support his argument. That
sentence, found in a footnote, states: "Nothing in this opinion is intended to decide the
proper resolution of a situation where a defendant is convicted of two crimes, where a
guilty verdict on one count logically excludes a finding of guilt on the other." 469 U.S. at
69 n.8. Williams argues this means mutually exclusive verdicts cannot stand. In Williams'
petition for review, he cites this court's decision in State v. Hernandez, 294 Kan. 200, 273
P.3d 774 (2012), in which this court found two convictions were legally inconsistent.


       In Hernandez, the State had charged the defendant with aggravated indecent
liberties with a child. The district court instructed the jury that if it did not find the
defendant guilty of that offense, it should consider whether the defendant had committed
attempted aggravated indecent liberties with a child. The jury returned guilty verdicts for
both the charged crime and its lesser included offense of an attempt to commit the crime.
The Hernandez court noted several other cases where this court had held a defendant
could not be convicted of both the greater and lesser crime under Kansas law. Hernandez,
294 Kan. at 204-05. The inconsistent verdicts in Hernandez presented "a legal
impossibility." 294 Kan. 200, Syl. ¶ 1, 207.


       Beyond the situation of a verdict on both the offense and an attempt to commit the
offense, this court has not been called upon to explore fully the meaning of Powell's
footnote 8. Before the Court of Appeals, Williams argued the court should be guided by
                                               12
the North Carolina Supreme Court's application of the footnote, citing State v. Mumford,
364 N.C. 394, 400-01, 699 S.E.2d 911 (2010). On review, however, Williams argues
Hernandez rather than Mumford.


       Here, however, Williams does not present a Hernandez or Mumford issue because
his argument does not relate to convictions for a charged offense and its lesser offense.
So we must look beyond Hernandez for guidance, and the North Carolina Supreme
Court's Mumford decision points us to such a path. There, the court contrasted the lesser
included offense situation with the one presented in State v. Speckman, 326 N.C. 576,
580, 391 S.E.2d 165 (1990).


       In Speckman, the North Carolina Supreme Court examined the elements of the
crimes of conviction to determine whether the jury's verdicts were mutually exclusive.
The court noted that North Carolina law defines embezzlement as obtaining property
lawfully and then converting it. But a conviction of false pretenses requires the property
be obtained unlawfully. "[S]ince property cannot be obtained simultaneously pursuant to
both lawful and unlawful means, guilt of either embezzlement or false pretenses
necessarily excludes guilt of the other." 326 N.C. at 578.


       Other courts follow the same elements-comparison approach as North Carolina.
For example, the Court of Appeals quoted United States v. Maury, 695 F.3d 227, 266
(3d Cir. 2012): "[L]egally impossible verdicts only occur when 'a conviction as to one of
the crimes must negate an element of the other.' (Emphasis added.)" Williams, 2015 WL
8174299, at *3 (quoting Maury, 695 F.3d at 266). And the Court of Appeals concluded
this approach best fits the arguments presented by Williams. 2015 WL 8174299, at *3
(citing additional cases from other jurisdictions).




                                             13
       The Court of Appeals then correctly concluded the elements of the two crimes of
aggravated burglary and domestic battery do not negate each other. 2015 WL 8174299, at
*4. As we have discussed, aggravated burglary is defined as "without authority, entering
into or remaining within any building . . . in which there is a human being with intent to
commit a felony, theft or sexual battery therein." K.S.A. 2011 Supp. 21-5807(b). In
contrast, the crime of domestic battery does not have any elements about authority to
enter or remain in a dwelling. Instead, it relates to a battery against a family or household
member and defines those relationships as being past or present. K.S.A. 2011 Supp. 21-
5414(c)(1) (defining family or household member to include "persons who are presently
residing together or who have resided together in the past." [Emphasis added.]).


       The Court of Appeals determined the definition of household member gives the
jury the option of finding either: (1) the defendant and victim were residing together at
the time of the offense; or (2) the defendant and victim had previously resided together
but were not residing together at the time of the crime. Because of the second option, it
was legally possible for Williams to enter Robinson's home without authority and to
commit domestic battery. 2015 WL 8174299, at *4. We hold that the elements approach
presents a valid method for determining if verdicts are mutually exclusive.


       Williams, however, argues the Court of Appeals erred by applying an elements
test as the sole test. See 2015 WL 8174299, at *3. He asks us to adopt a broader reading
of the Powell Court's footnote and its reference to mutually exclusive verdicts. We need
not burden this decision with a discussion of that possibility because the facts do not
present us with mutually exclusive verdicts. As we have discussed, the State presented
evidence that Williams lacked authority to enter the residence and, while he had lived
there with Robinson, circumstantial evidence supports a conclusion she had revoked his
authority to enter the property. Williams essentially asks us to reweigh facts and to even


                                             14
add facts or make inferences the evidence does not support. We, of course, cannot do any
of those things. See State v. Betancourt, 301 Kan. 282, 290, 342 P.3d 916 (2015).


       We conclude Williams has not established mutually exclusive verdicts.


3.     The district court did not err in setting out the State's claim that Williams used a
       baseball bat as a deadly weapon.

       Williams argues the district court erroneously instructed the jury on aggravated
assault. The State charged Williams with committing aggravated assault by using "a
deadly weapon, to wit: baseball bat." At trial, the district court instructed the jury on
aggravated assault by stating, in relevant part:


                  "In Count 3, the defendant is charged with the crime of aggravated assault. . . .


                  "To establish this charge, each of the following claims must be proved:


                  "1. That the defendant intentionally placed [Robinson] in reasonable
       apprehension of immediate bodily harm;


                  "2. That the defendant used a deadly weapon, a baseball bat [emphasis added];


                  ....


       "As used in these instructions, the term Deadly Weapon includes any instrument which,
       from the manner in which it is used, is calculated or likely to produce death or serious
       injury."


       Williams argues the district court, by using the language of "the defendant used a
deadly weapon, a baseball bat," "mandated that if the jury found [he] had used a baseball
bat, he used a deadly weapon." The Court of Appeals, citing State v. Sutherland, 248
                                                      15
Kan. 96, 804 P.2d 970 (1991), held the specific instruction, as well as the instructions as
a whole, did not tell the jury a baseball bat was per se a deadly weapon. But it cautioned,
"Trial courts should be careful when using a sentence constructed like this one." 2015
WL 8174299, at *8.


       A multi-step process applies to our review of claimed errors relating to jury
instructions. We must first decide whether the issue has been preserved. Second, we
analyze whether an error occurred. This requires a determination of whether the
instruction was legally and factually appropriate. We exercise unlimited review of those
questions. Next, if we find error, we conduct a "reversibility inquiry." The standard for
that inquiry depends on whether Williams objected to the instruction during the trial.
State v. Williams, 295 Kan. 506, Syl. ¶¶ 4, 5, 286 P.3d 195 (2012). Because Williams did
not object, we apply the clear error standard mandated by K.S.A. 2017 Supp. 22-3414(3).
Under that standard, an appellate court assesses whether it is "firmly convinced that the
jury would have reached a different verdict had the instruction error not occurred." 295
Kan. at 516. Williams has the burden to establish reversibility, and in examining whether
he has met that burden we make a de novo determination based on the entire record. 295
Kan. at 516.


       We first note that the parties have not discussed whether the judge even needed to
include the reference to the baseball bat in the instruction, so that question is not before
us. Instead, Williams focuses on the wording and sentence structure of the instruction
requiring the State to prove "the defendant used a deadly weapon, a baseball bat." He
argues the wording is legally inappropriate because, as this court said in State v. Stieben,
"[a]n instruction that includes a factual determination made by the trial court 'invades the
province of the jury as the factfinder' and violates the defendant's rights to have the jury
determine his or her guilt or innocence." 292 Kan. 533, 537, 256 P.3d 796 (2011)


                                              16
(quoting State v. Brice, 276 Kan. 758, 772, 80 P.3d 1113 [2003]). The question here is
whether the instruction made a factual determination.


       As the Court of Appeals pointed out, this court's decision in Sutherland, 248 Kan.
96, addressed a similar question and suggests that the instruction here did not determine
an issue of fact for the jury. The Sutherland jury instruction stated the jury had to find
"'Sutherland was armed with a deadly weapon, to wit: a knife.'" 248 Kan. at 99. This
court held the words "to wit: a knife" did not instruct the jury that a knife was a deadly
weapon. Instead, they explained that the State had to prove a knife was a deadly weapon.
248 Kan. at 100-01.


       The Sutherland court distinguished that wording from an instruction in State v.
Colbert, 244 Kan. 422, 425, 427, 769 P.2d 1168 (1989), where this court held the district
court invaded the province of the jury by instructing that "'a firearm is a deadly weapon
as a matter of law.'" 244 Kan. at 427. The Sutherland court explained:


       "There, the instruction expressly directed the jury that a gun was a deadly weapon. Here,
       the jury was instructed that an element of the crime the jury had to find was that [the
       defendant or an accomplice] 'was armed with a deadly weapon, to-wit: a knife.' This
       instruction places the burden on the State to prove the knife is a deadly weapon and does
       not instruct the jury that it is a deadly weapon." 248 Kan. at 100-01.


       Later, faced with an instruction much like the one in Colbert, this court in Brice
once again held a district court had invaded the province of a jury. There, the State had
charged the defendant with aggravated battery after he fired a gun and shot the victim.
The victim's treating physician testified the bullet did not hit any bones, major arteries,
veins, or nerves and caused "'a through and through injury.'" Brice, 276 Kan. at 760. The
district court instructed the jury that the State had to prove the defendant had
"'intentionally caused great bodily harm.'" 276 Kan. at 761. In a separate instruction, the
                                                   17
court told the jury: "'As used in these instructions, the term Great Bodily Harm means, a
"through and through bullet wound."'" 276 Kan. at 762. These instructions, according to
the Brice court, had "in effect directed a verdict on an essential element of the aggravated
battery charge." 276 Kan. at 771. Although Brice did not cite either Colbert or
Sutherland, its reasoning and the wording of the instruction parallels that in Colbert. As
opposed to being an instruction that told the jury what the State had to prove—as in
Sutherland—the instructions in Colbert and Brice told the jury what the State had
established.


       Most recently, in State v. Sisson, 302 Kan. 123, 130, 351 P.3d 1235 (2015), this
court considered whether a jury instruction that defined "drug paraphernalia" invaded the
jury's province. That instruction read:


               "'Drug paraphernalia' means all equipment, and materials of any kind which are
       used or primarily intended or designed for use in preparing, packaging, repackaging a
       controlled substance.
               "'Drug paraphernalia' includes:
                       (1) scales." 302 Kan. at 129.


Another instruction told the jury the State had to prove the defendant intentionally
possessed the scales with the intent to use drug paraphernalia to distribute cocaine. A
third instruction listed factors for the jury to consider in determining whether an object is
drug paraphernalia.


       The Sisson court pointed to the general rule that jury instructions must be
considered as a whole, with no instruction considered in isolation. 302 Kan. at 130-31.
Reading the instructions in their entirety, the Sisson court held the district court did not
invade the province of the jury by instructing that drug paraphernalia includes scales.
Instead, that instruction "simply defined which objects the State was including in its
                                                  18
accusation of possessing drug paraphernalia" and "the instructions as a whole . . .
informed the jury that it had to do more than simply find that [the defendant] was the
possessor of scales; it had to find that he was using or intended to use the scale as
paraphernalia for use in distributing controlled substances." 302 Kan. at 132.


       The Sutherland and Sisson decisions inform our holding. Here, the district court
did not explicitly state a baseball bat is a deadly weapon. Rather, it stated what the State
had to prove. Using the wording "a deadly weapon, a baseball bat" does not differ in any
material way from the wording of the instruction in Sutherland, even though the
instruction here did not use "to wit" as had the Sutherland instruction. As Black's Law
Dictionary 1719 (10th ed. 2014) explains, "to wit" is "[a]rchaic" and means: "That is to
say; namely." Similarly, as the Court of Appeals noted, here, the district court omitted "to
wit" and instead "use[d] what grammarians call an appositive, a noun (often with
modifiers) set beside another noun to explain or identify it." 2015 WL 8174299, at *8.
The sentence structure essentially said, namely, a baseball bat. Thus, as in Sutherland, the
instruction merely told the jury what the State had to prove. This conclusion finds even
more support given the difference in the instruction at issue from the one in Sutherland.


       Specifically, the instruction in Sutherland did not provide a separate definition of
deadly weapon. But here, the district court gave one and did so in the same instruction.
As the Court of Appeals observed, this definition would not "have been needed had the
[district] court intended to tell the jury that the baseball bat had to be considered a deadly
weapon in this case." 2015 WL 8174299 at *8. This reasoning is consistent with our
holding in Sisson, 302 Kan. at 132 ("We credit juries with an ability to understand words
in context.").


       Likewise, this reasoning is consistent with the United States Supreme Court's
decision in Carella v. California, 491 U.S. 263, 268, 109 S. Ct. 2419, 105 L. Ed. 2d 218
                                              19
(1989). There, the Court emphasized that "the key issue is whether a presumption set out
in a jury instruction is mandatory, 'that is, whether the specific instruction, both alone and
in the context of the overall charge, could have been understood by reasonable jurors to
require them to find the presumed fact if the State proves certain predicate facts.' 491
U.S. at 265." Sisson, 302 Kan. at 133 (Biles, J., concurring).


       State v. Ingham, No. 111,444, 308 Kan. ___, ___ P.3d ___ (No. 111,444, this day
decided), provides an example of instructions, when read as a whole, that could be
understood by reasonable jurors to require them to find a presumed fact if the State
proved certain predicate facts. In Ingham, the defendant was charged with possession or
use of a commercial explosive. The elements instruction first informed the jury the State
had to prove "'Ingham intentionally possessed, manufactured or transported an
improvised explosive device, a commercial explosive.'" 308 Kan. at ___, slip op. at 10.
Like the instruction in this case, this sentence merely informed the jury what the State
had to prove. But the instruction also stated: "'It is not a defense to this crime that Daron
Ingham did not know an improvised explosive device was a commercial explosive.'"
(Emphasis added.) 308 Kan. at ___, slip op. at 10. By telling the jury "'an improvised
explosive device was a commercial explosive'" the instruction moved past informing the
jury what the State needed to prove and informed the jury that the State had proved an
improvised explosive device was a commercial explosive. 308 Kan. at ___, slip op. at 14.


       Unlike the Ingham instructions, nothing in Williams' instructions told the jury
what the State had proven. Instead, Williams' jury had to consider whether the manner in
which the baseball bat had been "used [was] calculated or likely to produce death or
serious injury." Only if the jury found those things would it consider the baseball bat a
deadly weapon. See Sutherland, 248 Kan. at 100 (An ordinary object can be a dangerous
weapon if the user intends to convince the victim it is a dangerous weapon and the victim
believes it is.). Likewise, the jury in Sisson had to determine the defendant possessed the
                                             20
scale with the intent to use it as paraphernalia in distributing controlled substances.
Because the jury instruction explained what the State had alleged the deadly weapon used
by Williams to be—a baseball bat—and accurately explained what the jury had to find in
order to determine it was used as a deadly weapon, it did not direct a factual finding in
favor of the State and was not erroneous.


       Although we find no error, we agree with the Court of Appeals that district courts
should be cautious in constructing this type of instruction. Specifically, we see how the
use of an appositive without a separate definition could potentially run afoul of Carella.
In addition, the instruction could be worded more clearly. For example, the court could
set out the elements without delineating the State's allegation regarding the nature or
description of the weapon. After listing the elements, the instruction could then state:
The State alleges a [type of deadly weapon alleged (here, a baseball bat)] was used as a
deadly weapon. You must determine whether [type of deadly weapon alleged], from the
manner in which it was used, was calculated or likely to produce death or serious injury.
An object can be a deadly weapon if the user intended to convince a person that it is a
deadly weapon and that person reasonably believed it to be a deadly weapon.


       While such an alternative construction might be clearer, that does not mean the
instruction here was erroneous. The complained-of language merely told the jury the
State must prove Williams used a deadly weapon and informed the jury of the specific
object the State alleged was the deadly weapon—the baseball bat. The definition that
followed those statements instructed the jury on the test to apply when judging if the
State had met its burden of proving that Williams had used the baseball bat as a deadly
weapon. The instruction did not invade the province of the jury, and we hold the district
court did not err.




                                              21
4.   The district court erred in failing to instruct on lesser included offenses but did not
     commit clear error.

       Williams argues the district court erred in failing to instruct the jury on assault and
battery as lesser included offenses of aggravated assault and aggravated battery,
respectively. He acknowledges he did not object to the district court's jury instructions or
suggest any additional instructions. He also acknowledges his claim would ordinarily be
subject to review for clear error. But he argues this court should apply a higher standard
of constitutional error because the failure to give the instructions implicates constitutional
rights under both the United States and Kansas Constitutions.


       Williams does not fully explain his argument about the United States Constitution
and fails to support it with any authority. We consider the point abandoned. McCain
Foods USA, Inc. v. Central Processors, Inc., 275 Kan. 1, 15, 61 P.3d 68 (2002) (a party
waives or abandons an issue by not supporting it with authority).


       As to Williams' argument under the Kansas Constitution, he relies on a Mississippi
Supreme Court opinion, Harrell v. State, 134 So. 3d 266 (Miss. 2014). Harrell
interpreted and applied Section 31 of the Mississippi Constitution. That provision, like
Section 5 of the Kansas Constitution Bill of Rights, provides that the right to a trial by
jury is "inviolate." The Mississippi Supreme Court held that "it is always and in every
case reversible error for the courts of Mississippi to deny an accused the right to have a
jury decide guilt as to each and every element." 134 So. 3d at 275. The Court of Appeals
discussed Williams' reliance on Harrell and correctly found it misplaced. 2015 WL
8174299, at *12.


       As the Court of Appeals pointed out, the trial court in Harrell instructed the jury
on capital murder but failed to instruct it on the underlying felony. Because the trial court
did not instruct the jury on the elements of the underlying felony, it could not have
                                             22
determined whether the defendant was guilty of every element of the crime charged, thus
violating the defendant's constitutional right to a jury trial. Harrell, 134 So. 3d at 272-73,
275. In contrast, here, the district court instructed the jury on the elements of the crimes
the State had charged. And the jury found the State had established all of those elements
beyond a reasonable doubt. The fact the district court did not instruct the jury on lesser
included offenses of those crimes, the offenses the State could have charged, did not
prevent the jury from determining the necessary elements of the offenses the State
actually charged. Harrell is distinguishable and unpersuasive under these facts, and
Williams' right to a jury trial under the Kansas Constitution was not violated.


       Williams alternatively argues the district court committed clear error. As we have
noted in the previous issue, we must first determine whether there was error by
determining if the instructions for assault and battery would have been both legally and
factually appropriate. Then, we will determine whether that error was clear. Williams,
295 Kan. 506, Syl. ¶ 4.


       We first consider the legal appropriateness of instructing the jury on assault and
battery as lesser included offenses. As Williams points out, because assault and battery
are lesser included offenses of aggravated assault and aggravated battery, respectively,
they are legally appropriate. See K.S.A. 2011 Supp. 21-5109(b) ("A lesser included crime
is: [1] A lesser degree of the same crime."); State v. Simmons, 295 Kan. 171, 175, 177-
78, 283 P.3d 212 (2012) (battery a lesser included offense of various forms of aggravated
battery); State v. Nelson, 224 Kan. 95, 97, 577 P.2d 1178 (1978) (assault a lesser included
offense of aggravated assault).


       As to factual appropriateness, our standard was set out in State v. Haberlein,
296 Kan. 195, 290 P.3d 640 (2012). There, the issue was whether the defendant, charged
with first-degree premeditated murder, was entitled to an instruction on the lesser
                                              23
included crime of second-degree intentional murder. The issue turned on the element of
premeditation. The court set out the threshold for the giving of a lesser included offense
instruction:


       "While the evidence of premeditation in this case was extremely strong, there also was at
       least some evidence of each of the other elements of first-degree premeditated murder,
       and these elements are identical to the elements of second-degree intentional murder.
       Thus, at least in theory, the jury could have chosen to convict [the defendant] of second-
       degree intentional murder without having its verdict subject to reversal for insufficient
       evidence. This means the instruction was factually supported." 296 Kan. at 204.


Accord, e.g., State v. McLinn, 307 Kan. 307, 325, 409 P.3d 1 (2018).


       Here, based on the evidence at trial, a jury could have convicted Williams of
assault and battery—the evidence would have been sufficient. Thus, the district court
should have instructed the jury on assault and battery as lesser included offenses.


       Even though error occurred, because Williams did not object to the lack of the
instructions during the trial he must establish clear error by firmly convincing us that the
jury would have reached a different verdict had the instruction error not occurred.
Williams, 295 Kan. at 516. To assess whether he has done so, we begin by looking at the
differences between the charged crimes and the lesser included offenses.


       The State charged Williams with aggravated battery under K.S.A. 2011 Supp.
21-5413(b)(1)(B). Under that provision, the district court instructed the jury that the State
had to prove Williams "intentionally caused bodily harm to Tanya R. Robinson, in a
manner whereby great bodily harm, disfigurement or death can be inflicted." Virtually
undisputed evidence established that charge. Robinson testified that Williams choked her,
and the responding police officers observed marks on her neck consistent with
                                                   24
strangulation. Strangulation can result in great bodily harm or death, and given the
physical evidence, we are not firmly convinced the jury would have convicted Williams
of battery.


       As for the charge of aggravated assault, the State charged that Williams knowingly
placed Robinson "in reasonable apprehension of immediate bodily harm, with a deadly
weapon, to wit: baseball bat" under K.S.A. 2011 Supp. 21-5412. The difference between
this charge of aggravated assault and assault centers on whether Williams used a deadly
weapon. Thus, Williams must firmly convince this court the jury would have concluded
the baseball bat was not a deadly weapon if instructed on the lesser included offenses. He
argues a baseball bat is not "a deadly weapon per se; it depends entirely on how it is used,
as evaluated by the jury." He also contends the evidence about the baseball bat "was not
so overwhelming as to only result in a conclusion that it had been used as a deadly
weapon." We disagree. The evidence shows he had already strangled Robinson and then
hit her on the head. When he picked up the bat, raised it in the air, and threatened her, he
escalated the potential for great bodily harm, disfigurement, and even death.


       Under these facts, Williams does not firmly convince us the jury would have
reached a different verdict. Williams has failed to establish reversible error.


5.     K.S.A. 2011 Supp. 21-5413(b)(1)(B) is not unconstitutionally vague.

       As we have stated, K.S.A. 2011 Supp. 21-5413(b)(1)(B) defines aggravated
battery as "knowingly causing bodily harm to another person with a deadly weapon, or in
any manner whereby great bodily harm, disfigurement or death can be inflicted."
Williams argues the words "can be inflicted" render the statute unconstitutionally vague.




                                             25
   The United States Supreme Court has explained how vague laws violate the basic
principle of due process:


       "First, because we assume that man is free to steer between lawful and unlawful conduct,
       we insist that laws give the person of ordinary intelligence a reasonable opportunity to
       know what is prohibited, so that he may act accordingly. Vague laws may trap the
       innocent by not providing fair warning. Second, if arbitrary and discriminatory
       enforcement is to be prevented, laws must provide explicit standards for those who apply
       them. A vague law impermissibly delegates basic policy matters to policemen, judges,
       and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of
       arbitrary and discriminatory application." Grayned v. City of Rockford, 408 U.S. 104,
       108-09, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972).


       This court and the United States Supreme Court have emphasized, however, that
the Constitution does not require "impossible standards," but rather statutory language
that "'conveys sufficiently definite warning as to the proscribed conduct when measured
by common understanding and practices,'" and no more. Hearn v. City of Overland Park,
244 Kan. 638, 640-41, 772 P.2d 758 (1989) (quoting United States v. Petrillo, 332 U.S. 1,
7-8, 67 S. Ct. 1538, 91 L. Ed. 1877 [1947]). "Because of the strong presumption in favor
of the constitutional validity of legislation, statutes are not '"automatically invalidated as
vague simply because difficulty is found in determining whether certain marginal
offenses fall within their language."'" Hearn, 244 Kan. at 641 (quoting Parker v. Levy,
417 U.S. 733, 757, 94 S. Ct. 2547, 41 L. Ed. 2d 439 [1974]).


       Applying these principles presents a question of law subject to unlimited review.
State v. Bollinger, 302 Kan. 309, 318, 352 P.3d 1003 (2015), cert. denied 136 S. Ct. 858
(2016). The test to determine whether a criminal statute is unconstitutionally vague is
"(1) whether the statute gives fair warning to those potentially subject to it, and (2)
whether it adequately guards against arbitrary and unreasonable enforcement." 302 Kan.
at 318; State v. Gonzalez, 307 Kan. 575, 580, 412 P.3d 968 (2018). If a statute fails to
                                                   26
provide a person of ordinary intelligence with fair notice, then it does not give an
adequate warning. Bollinger, 302 Kan. at 318. The crux of the inquiry is a commonsense
determination of fundamental fairness. 302 Kan. at 318.


       This court has yet to apply this test to the "can be inflicted" language in the
aggravated battery statute. Several panels of the Court of Appeals have rejected the
argument, however. See, e.g., State v. Brownfield, No. 115,667, 2017 WL 3668877, at
*2-3 (Kan. App. 2017); petition for rev. filed September 25, 2017; State v. Rodriguez,
No. 110,346, 2015 WL 715528, at *1, 12-13 (Kan. App. 2015) (unpublished opinion),
rev'd in part on other grounds 305 Kan. 1139, 390 P.3d 903 (2017); State v. Owens, No.
110,719, 2015 WL 1122998, at *1, 6 (Kan. App. 2015) (unpublished opinion), rev.
denied 302 Kan. 1018 (2015); State v. Walker, No. 107,878, 2013 WL 3970180, at *1, 6-
7 (Kan. App. 2013) (unpublished opinion), rev. denied 299 Kan. 1274 (2014); State v.
Landwehr, No. 107,273, 2013 WL 2917879, at *1, 4 (Kan. App. 2013) (unpublished
opinion), rev. denied 298 Kan. 1206 (2013).


       In Brownfield, a Court of Appeals panel appropriately rejected a defendant's
argument that State v. Cummings, 297 Kan. 716, 305 P.3d 556 (2013), compelled the
panel to conclude the aggravated battery statute is unconstitutionally vague. As the
Brownfield panel determined, Cummings does not compel this conclusion.


       Cummings involved a constitutional challenge to a jury instruction regarding the
elements of the crime of endangering a child—an obviously different crime than
aggravated battery. The Cummings' analysis focused on the portion of the instruction that
informed the jury it needed to determine whether the defendant "'intentionally and
unreasonably caused or permitted [a child] to be placed in a situation in which there was
a reasonable probability that [the child]'s life, body or health would be injured or
endangered.'" 297 Kan. at 722. These words are not part of the aggravated battery
                                             27
statute. Consequently, the Brownfield panel appropriately determined Cummings did not
aid its analysis, and the panel appropriately relied on other decisions that discuss the
wording of the aggravated battery statute.


       Also, in Walker, a Court of Appeals panel relied on State v. Chandler, 252 Kan.
797, Syl. ¶ 4, 850 P.2d 803 (1993), and State v. Ultreras, 296 Kan. 828, 852, 295 P.3d
1020 (2013). In those decisions, this court rejected challenges involving the terms
"disfigurement" and "great bodily harm" in Kansas' aggravated battery statute. Walker
held that because the terms "disfigurement," "great bodily harm," and "can be inflicted"
"are defined by their plain and ordinary meanings, it inherently follows that the statute
has given fair warning to those subject to it and gives sufficient guidance to the trier of
fact so as to prevent arbitrary or discriminatory enforcement." 2013 WL 3970180, at *7.


       Likewise, in Owens, the Court of Appeals found "can be inflicted" was not
unconstitutionally vague because "'[t]he elements are simple and certainly within
common understanding and practice. The terms of the [aggravated battery] statute are not
so vague that persons of common intelligence must necessarily guess at their meaning
and differ as to their application.'" 2015 WL 1122998, at *6 (quoting State v. Kleber,
2 Kan. App. 2d 115, 119, 575 P.2d 900 [1978]). Similarly, in Rodriguez, the Court of
Appeals held "disfigurement" and "can be inflicted" are not unconstitutionally vague
because they are simple elements which are questions of fact for the jury to consider in
the ordinary sense. 2015 WL 715528, at *12-13; see Landwehr, 2013 WL 2917879, at
*3-4 (holding that the ordinary sense of these terms provides fair warning and is not
susceptible to arbitrary enforcement because jurors use their common knowledge and
experience).


       We agree with the Court of Appeals' reasoning in these cases and find that
reasoning consistent with our decisions in Ultreras, 296 Kan. at 851, and Chandler,
                                              28
252 Kan. 797, Syl. ¶ 4. Individuals of ordinary intelligence can understand what is meant
by "can be inflicted." Thus, the statute gives adequate notice. And the phrase gives
sufficient guidance to prevent arbitrary or discriminatory enforcement by prosecutors,
courts, and juries. K.S.A. 2011 Supp. 21-5413(b)(1)(B) is not unconstitutionally vague.


6.     No cumulative error


       Finally, Williams argues cumulative error deprived him of a fair trial.


                "In a cumulative error analysis, an appellate court aggregates all errors and, even
       though those errors would individually be considered harmless, analyzes whether their
       cumulative effect on the outcome of the trial is such that collectively they cannot be
       determined to be harmless. See State v. Colston, 290 Kan. 952, 978-79, 235 P.3d 1234
       (2010). In other words, was the defendant's right to a fair trial violated because the
       combined errors affected the outcome of the trial? In a cumulative error analysis, '[i]f any
       of the errors being aggregated are constitutional in nature, the cumulative error must be
       harmless beyond a reasonable doubt.' United States v. Toles, 297 F.3d 959, 972 (10th Cir.
       2002).


                "In making the assessment of whether the cumulative errors are harmless error,
       an appellate court examines the errors in the context of the record as a whole considering
       how the district court dealt with the errors as they arose (including the efficacy, or lack of
       efficacy, of any remedial efforts); the nature and number of errors committed and their
       interrelationship, if any; and the strength of the evidence." State v. Tully, 293 Kan. 176,
       205-06, 262 P.3d 314 (2011).


       Williams has shown error in failing to give two lesser included offense
instructions. As we have discussed, neither rises to the level of clear error. And because
neither presents a constitutional issue, we apply the harmless error reversibility standard
of K.S.A. 2017 Supp. 60-261—reversal is required when there is a reasonable probability

                                                    29
that the cumulative errors affected the verdict. Tully, 293 Kan. at 207. Here, the two
errors, while both relating to lesser included offense instructions, do not overlap and
would not have a cumulative effect on the jury's consideration of the evidence or issues
related to each charge. Given the nature and relationship of the errors, the context in
which they occurred, and the overall strength of the evidence, we hold that Williams was
not prejudiced by cumulative error.


       Affirmed.


                                            ***


       ROSEN, J., concurring: I agree with the majority's conclusions affirming Williams'
convictions. However, I disagree with the majority opinion which finds error by
concluding that the district judge was required to instruct the jury on the lesser included
offenses of misdemeanor assault and misdemeanor battery. As I have stated in numerous
dissents and concurring decisions opining on this issue, K.S.A. 22-3414(3) provides
"where there is some evidence which would reasonably justify a conviction of some
lesser included crime . . . the judge shall instruct the jury as to the crime charged and any
such lesser included crime." See State v. McLinn, 307 Kan. 307, 350-51, 409 P.3d l
(2018); State v. Fisher, 304 Kan. 242, 265-66, 373 P.3d 781 (2016); State v. Qualls, 297
Kan. 61, 73-75, 298 P.3d 311 (2013); State v. Haberlein, 296 Kan. 195, 213-14, 290 P.3d
640 (2012); State v. Tahah, 293 Kan. 267, 280-84, 262 P.3d 1045 (2011); and State v.
Scaife, 286 Kan. 614, 627-31, 186 P.3d 755 (2008).


       The majority continues to rely on a theoretical sufficiency test set forth in State v.
Haberlein, 296 Kan. 195, 204, 290 P.3d 640 (2012), in determining whether a lesser
included offense instruction is mandated: "Thus, at least in theory, the jury could have
chosen to convict Haberlein of second-degree intentional murder without having its
                                             30
verdict subject to reversal for insufficient evidence. This means the instruction was
factually supported." Applying such a test renders not only K.S.A. 2017 Supp.
22-3414(3) meaningless but also any factual propriety analysis we require the district
court to undertake. A lessor included offense conviction always meets a sufficiency
standard of a conviction of the greater offense. As I have previously opined, the test set
forth in K.S.A. 2017 Supp. 22-3414(3) is not a theoretical one. Instead, it requires the
trial judge, who has heard the testimony and viewed the evidence in the case, to
determine whether there is "some evidence which would reasonably justify a conviction"
of the lesser included crime. K.S.A. 2017 Supp. 22-3414(3) (Emphasis added.) If our test
is to find in "theory" whether the facts support a lesser included crime, any scenario
limited only by one's imagination would suffice in making the determination on whether
to instruct. Here, apparently no one, including the prosecutor, defense counsel, and the
trial judge who heard the testimony and scrutinized the evidence of strangulation, head
butting, and Williams' holding of a baseball bat above his head in a threatening manner
believed lesser included instructions were warranted. Moreover, as Justice Johnson
astutely points out in his concurring opinion, "In addition to common knowledge and
experience, a reasonable jury would infer that, to be an instrument of protection, the
baseball bat had to be calculated or likely to produce death or serious injury. That aspect
of the case was not a close call." Slip op. at 32.


       I would simply find on this record and, consistent with my aforementioned
concurring and dissenting opinions relating to this issue, the trial court did not err in not
instructing the jury on the lesser included offenses of misdemeanor battery and
misdemeanor assault.


       NUSS, C.J., and STEGALL, J., join the foregoing concurrence.




                                              31
                                            ***


       JOHNSON, J., concurring: I would hold that the aggravated assault elements
instruction was erroneous in stating, "[T]he defendant used a deadly weapon, a baseball
bat." The majority opines that a jury would know to drill down into, and harmonize, the
whole packet of instructions, including the elements instruction's definition of deadly
weapon, to discern that the elements instruction really meant to say, "The defendant used
a deadly weapon, alleged to be a baseball bat in this case." But I submit that it is just as
likely, if not more likely, that a conscientious jury would reasonably conclude that it must
find Williams guilty because the essential deadly-weapon element of the crime would be
satisfied by the State simply proving Williams had possession of a baseball bat. Cf. State
v. Sisson, 302 Kan. 123, 133, 351 P.3d 1235 (2015) (Biles, J., concurring). Jurors already
have a Herculean task without having to perform linguistic acrobatics to discern that an
instruction does not actually mean what it plainly says.


       Nevertheless, I can concur in the result. Even if the jury had been clearly told to
perform the analytical step of finding that the baseball bat met the definition of a deadly
weapon, the result would have been the same. As the majority recites, the victim kept the
baseball bat by her front door for protection. In addition to common knowledge and
experience, a reasonable jury would infer that, to be an instrument of protection, the
baseball bat had to be calculated or likely to produce death or serious injury. That aspect
of the case was not a close call.


       BEIER, J., joins the foregoing concurrence.




                                              32